UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7213



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARVIN BAILEY, a/k/a Larry Anderson, a/k/a
Head,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:96-cr-00191)


Submitted:   December 21, 2006            Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Bailey, Appellant Pro Se. John Castel Parr, OFFICE OF THE
UNITED STATES ATTORNEY, Wheeling, West Virginia, Gary L. Call,
Assistant United States Attorney, Charleston, West Virginia,
Miller A. Bushong, III, Assistant United States Attorney, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marvin Bailey seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

his Fed. R. Civ. P. 60(b) motion for reconsideration of the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.     The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.       28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”         28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).      We have

independently reviewed the record and conclude that Bailey has not

made the requisite showing.    Accordingly, we deny Bailey’s motion

for appointment of counsel, deny a certificate of appealability,

and dismiss the appeal.     We dispense with oral argument because

the   facts   and legal contentions are adequately presented in the




                                - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -